[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 73 
The claimant in March, 1879, was convicted of the crime of burglary and sentenced to the State prison or Industrial Reformatory established at Elmira, described (Laws of 1870, chap. 427) as the State Reformatory. The statute in *Page 74 
relation to this institution declares that its discipline shall be reformatory, empowers its managers to use such means of reformation consistent with the improvement of its inmates as they may deem expedient, and declares that agricultural labor or mechanical industry may be resorted to by them as an instrument of reformation, but excludes the contract system of labor in all its forms, and provides that the prisoners shall be employed by the State.
The claimant was set at work in the hollow-ware department, and while engaged in carrying molten iron in a ladle discovered a crack in the shank which connected the bowl with the handle. He called the overseer's attention to this defect, but no attention was paid to his complaint, and when next used by him the bowl separated from the shank, and the melted iron coming in contact with water on the floor exploded with such effect as to cause him serious injury. In January, 1882, he was discharged. In October, 1882, he presented to the Board of Audit a claim against the State for damages so incurred, and this claim was by force of the statute (Laws of 1883, chap. 205, § 12) transferred to the Board of Claims, where it was dismissed, on the ground that the facts were not sufficient to constitute a cause of action against the State. From this decision an appeal is taken to this court.
It is now contended by the learned counsel for the appellant that the act of the overseer in compelling the claimant to use the defective ladle, after having been notified of its unsafe condition, was an act of the State and of gross and inexcusable negligence. It is apparent that even if this is so the claimant must fail unless the doctrine of respondeat superior can be applied to the State, and the State made liable for the negligence or misfeasance of its agents, in like manner as a natural person is responsible for the acts of his servants. We are aware of no principle of law, nor of any adjudged case which makes that application, except when the State, by its legislature, has voluntarily assumed it. The contrary of this is well settled upon grounds of public policy, and the doctrine is so uniformly asserted by writers of approved authority and the courts that *Page 75 
fresh discussion would be superfluous. (Story on Agency, § 319 [7th ed.].) Indeed the principle upon which the doctrine is founded — that he who expects to derive advantage from an act which is done by another for him must answer for any injury which a third person may sustain from it, excludes such a case as we have before us. The claimant was not a voluntary servant for hire and reward, nor was the State his master in any ordinary sense. He was compelled to labor as a means of reformation, and to endure imprisonment as a punishment and for the protection of the community. While employed he was subject to such regulations as the keeper charged with his custody might, from time to time, prescribe, and if in the course of service he sustained injury, it must be attributed to the cause which placed him in confinement. He acquires thereby no claim against the State, nor do the statutes referred to by his learned counsel (Laws of 1876, chap. 444; Laws 1883, chap. 205) create any liability on its part. Therefore, no error was committed by the Board of Claims, and its decision should be affirmed.
All concur.
Decision affirmed.